Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a switching device configured such that, in operation, it respectively produces and disconnects an electrical supply at least of the at least one cold conductor element and the at least one heating element”, interpreted as a switch and equivalents as indicated in the specification [Fig. 5];
“a determining device, configured such that, in operation, it determines at least one value characterizing  a temperature of at least one of the at least one cold conductor element and the at least one heating element,” interpreted as a temperature sensor [Par. 0047], or a device that measures resistance, or heating output [Par. 0079]6Application No. Not Yet AssignedDocket No.: 66814-1132
 in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muramatsu et al. (JP 3586029, hereinafter “Muramatsu,” with text references to attached English-language translation).
Regarding claim 1, Muramatsu discloses a heating module [Fig. 9b, a heating module for a vehicle] comprising:  
at least one cold conductor element [“PTC element” in the text; see Annotated Fig. 9b] and at least one electrical heating element [“heater element” in the text; see annotated Fig. 9b] that is different from the at least one cold conductor element [Fig. 9b shows them being separate and distinct elements], 

    PNG
    media_image1.png
    244
    592
    media_image1.png
    Greyscale

the at least one cold conductor element and the at least one heating element are electrically connectable in parallel [Fig. 9b shows them connected in parallel] and  the at least one cold conductor element and the at least one heating element are connected with one another thermally in a heat-transferring manner [“when energization of the air heater is started, the temperature of the heater element rapidly rises, but the temperature of the PTC element also rises due to heat conduction from the heater element to the PTC element,” Par. 0010 (emphasis added)].  
Regarding claim 2, Muramatsu discloses a maximum operating temperature is predetermined [900.deg.C in Fig. 7] and  the at least one cold conductor element is configured such that the maximum operating temperature lies above a starting temperature of the at least one cold conductor element [if it did not, the PTC heater would not exhibit PTC characteristics, but it does, therefore the maximum operating temperature is above the starting temperature of the cold conductor. See also the graph in Fig. 4 which shows the transition temperature around approximately 70.deg.C, well below the maximum operating temperature].  
Regarding claim 6, Muramatsu discloses at least one heat transfer body [13; note that although 13 is an “insulator” it is clear it is an “electrical insulator” as in Par. 0019; it may be made of e.g. alumina which is heat conductive] separate from the at least one cold conductor element [designated by element 5 in Fig. 1] and from the at least one heating element [designated 11 in Fig. 1], wherein the at least one heat transfer body is connected in a planar, heat-transferring manner with the at least one cold conductor element and the at least one heating element and connects the at least one cold conductor element and the at least one heating element thermally with one another [Fig. 1 shows elements 5 and 11 being physically connected via thermally conducting elements 13, 15, and 9, so at least some heat is transferred via these elements].  
Regarding claim 7, Muramatsu discloses the at least one heat transfer body is structured as a plate [Fig. 1 shows element 13 having plate-shaped dimensions].  
Regarding claim 8, Muramatsu discloses the at least one heat transfer body is a ceramic [alumina, Par. 0019].  
Regarding claim 9, Muramatsu discloses the at least one cold conductor element and the at least one heating element are arranged adjacent to one another in a neighbor direction [see Annotated Fig. 1; PTC element 5 and heating element 11 are located near each other], further including at least one electrically insulating plate [13, electrically insulating as described in Par. 0019] arranged transversely to the neighbor direction [left-right in Fig. 1] adjacent at least to the at least one cold conductor element and the at least one heating element [it is nearby both, and directly in contact with heating element 11], and connects the at least one cold conductor element and the  at least one heating element with one another thermally in a heat-transferring manner [Fig. 1 shows elements 5 and 11 being physically connected via thermally conducting elements 13, 15, and 9, so at least some heat is transferred via these elements].  

    PNG
    media_image2.png
    481
    749
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Muramatsu in view of Li et al. (US 2007/0045287 A1, hereinafter “Li”).
Regarding claim 3, Muramatsu discloses the heating module according to Claim 2 above, wherein the at least one cold conductor element  is configured such that the maximum operating temperature  is 900.deg.C [in Fig. 7].  Muramatsu fails to disclose the end temperature of the cold conductor element. However, Muramatsu discloses the element being sintered barium titanate [Par. 0018]. Li teaches that an end temperature of a conventional barium titanate PTC heater is between 150-200.deg.C [202, Fig. 2], which is less than 900.deg.C. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of Muramatsu by selecting the barium titanate PTC heater with the end temperature between 150-200.deg.C as taught by Li because it amounts to a simple substitution of one type of barium titanate PTC heater known in the art for another with predictable results (the heater would operate as a PTC heater for the indicated temperature range); thus, it would have been obvious to have a maximum operating temperature which is equal to or greater than an end temperature  of the at least one cold conductor element as claimed.  
Claim(s) 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Muramatsu.
Regarding claims 4 and 5, Muramatsu fails to disclose the specific resistances of the heating element and cold conductor. However, Muramatsu discloses that the the electrical resistance of the at least one heating element and a nominal resistance [note that “nominal” has not been defined here, but the resistance at various temperatures of the cold conductor is a variable, one value of which one may be designated a “nominal resistance”] of the at least one cold conductor element are result-effective variables [Par. 0021]. One of ordinary skill would be motivated to optimize both these resistances (and thus their ratio) in order to achieve the desired result in Muramatsu. The claimed ranges are not alleged to be critical in the instant application (they are “preferable” embodiments and the ratios themselves furthermore cover a wide range of ratios). Selecting these ratios would not appear to adversely affect the prior art. Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of Muramatsu by selecting the resistance ratios such that electrical resistance of the at least one heating element and a nominal resistance of the at least one cold conductor element are in a ratio of between 95:5 to 5:95 (claim 4) or 30:70 to 70:30 (claim 5) because it amounts to routine optimization of a result-effective variable.  
Claim(s) 10-16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muramatsu in view of Maguin (US 2016/0017782 A1).
Regarding claim 10, Muramatsu fails to discuss the maximum heating output, nor the relative outputs of the two heaters. However, every resistor has a maximum power output and thus has a maximum total heating output. Furthermore, Maguin teaches, in a heating module for a vehicle, having a cold conductor [“PTC heating element” 3 in Fig. 2] and a heating element [“preheating  element” 2] and teaches a method wherein the heating element is applied only until the starting temperature of the cold conductor is reached, after which the cold conductor is used to generate the entire heating output [steps a-c, Pars. 0011-13]. Depending on the amount of heating required in step (b), this overlaps with the claimed range of the at least one cold conductor element being configured such that a maximum cold conductor heating output of the at least one cold conductor element  corresponds to between 80% and 95% of the maximum total heating output; and Maguin further teaches the at least one heating element is configured such a that a maximum heating element heating output of the at least one heating element  corresponds at least to the difference between the maximum total heating output and the maximum cold conductor heating output [only these two heaters are used, therefore whatever heating is not provided by the PTC heating element is provided by the preheating element].  Maguin further teaches that the amount of heat generated by the PTC resistor vs. the heating element is a result-effective variable [because it allows for more precise regulation, the amount of output produced by the PTC resistor determines the precision of regulation; Maguin Par. 0022]. Applicant has not alleged criticality of the claimed range. Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the heating module having a maximum total heating output, such that the at least one cold conductor element is configured such that a maximum cold conductor heating output of the at least one cold conductor element  corresponds to between 80% and 95% of the maximum total heating output, and  the at least one heating element is configured such a that a maximum heating element heating output of the at least one heating element  corresponds at least to the difference between the maximum total heating output and the maximum cold conductor heating output, because it amounts to routine optimization of a result-effective variable.  

Regarding claim 11, Muramatsu discloses a heating device comprising:
a heating module [Fig. 8b] comprising:  at least one cold conductor element [“PTC element” in the text; see Annotated Fig. 8b] and at least one electrical heating element [“heater element” in the text; see annotated Fig. 8b] that is different from the at least one cold conductor element [Fig. 8b shows them being separate and distinct heating elements], 


    PNG
    media_image3.png
    301
    629
    media_image3.png
    Greyscale

the at least one cold conductor element and the at least one heating element are electrically connectable in parallel [Fig. 8b shows them connected in parallel] and  the at least one cold conductor element and the at least one heating element are connected with one another thermally in a heat-transferring manner [“when energization of the air heater is started, the temperature of the heater element rapidly rises, but the temperature of the PTC element also rises due to heat conduction from the heater element to the PTC element,” Par. 0010], and
a switching device [switch in Fig. 8b] configured such that, in operation, it respectively produces and disconnects an electrical supply at least of the at least one cold conductor element and the at least one heating element [as indicated in the circuit diagram in Fig. 8b, the switch is located between the electrical supply and the cold conductor and heating element], 

a control device [“control device (controller),” Par. 0034] connected with the switching device  and with the
Muramatsu does not specifically disclose a determining device. However, Maguin teaches, in a heating device (for a vehicle), 
a determining device [temperature sensor, i.e. that which determines a “reference temperature,” Par. 0030], configured such that, in operation, it determines at least one value characterizing  a temperature of at least one of the at least one cold conductor element and the at least one heating element [the cold conductor element, here “PTC heating element,” Par. 0030] and connected with a control device in a communicating manner [control unit, Par. 0014]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of Muramatsu by adding a determining device as taught by Maguin, and wherein the control device is connected to this determining device, in order to determine whether the temperature is above or below the starting temperature of the PTC heater, which determines the behavior of the heating device.6Application No. Not Yet AssignedDocket No.: 66814-1132
Regarding claim 12, Muramatsu discloses the control device  is configured  such that, in a starting operation [Par. 0014], where the temperature of the at least one cold conductor element lies below a starting temperature of the at least one cold conductor element , the control device operates the heating device as follows: 
the electrical supply of the at least one cold conductor element is interrupted [“the invention…prevents the PTC element from operating,” Par. 0014] and the at least one heating element is supplied electrically, so that the at least one heating element generates heat [the heater is energized, Par. 0014, lines 1-2], and 
the at least one cold conductor element is supplied electrically, when the at least one value corresponds to a temperature of the at least one cold conductor element that is greater than or equal to the starting temperature of the at least one cold conductor element [Par. 0015, “the PTC element is in a current limiting state due to self-heating.” Note that the value and temperature would be above the starting temperature if the PTC heater is in a current limiting stated due to heating].  
Regarding claim 13, Muramatsu discloses the control device is configured such that it furthermore operates the heating device in the starting operation as follows:  the electrical supply of the at least one heating element is interrupted when the at least one value corresponds to a temperature of the at least one cold conductor element that is greater than or equal to the starting temperature [Par. 0015: “the current flowing to the air heater is stopped for a certain period…after preheating…whereby the PTC element is in a current limiting state due to self-heating.”].  
Regarding claim 14, Muramatsu is silent regarding the claimed operation. However, Maguin teaches a control device configured  such that, in a first regular operation, where the temperature of the at least one cold conductor element  lies above the starting temperature of the at least one cold conductor element [so starting at step (c), Par. 0013],  the control device operates the heating device as follows: 7Application No. Not Yet AssignedDocket No.: 66814-1132 Amendment dated November 17, 2020 First Preliminary Amendment  
the at least one value characterizing the temperature of the at least one of the at least one cold conducting element and the at least one heating element  is monitored, and  an electrical output that is fed to the at least one heating element  is reduced when the at least one value corresponds to a predetermined maximum operating temperature of the heating module [Par. 0020 describes how it is preferable to deactivate the  “preheater,” which corresponds to the heating element. This happens whether or not the operating temperature is reached].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of Muramatsu by configuring the control device to operate as taught by Maguin above (and configuring the circuitry to allow for this control method) in order to allow for precise regulation of the temperature of the device [Maguin Par. 0022].
Regarding claim 15, Muramatsu teaches the control device is configured such that, in a second regular operation, where the temperature of the at least one cold conductor element lies above the starting temperature of the at least one cold conductor element, the control device operates the heating device as follows: 
when a required total heating capacity rises above the maximum cold conductor heating output, in addition the at least one heating element is supplied electrically [Par. 0011]. Muramatsu fails to disclose the cold conductor being supplied electrically while the heating element is not.  
when a required total heating output is less than or equal to a maximum cold conductor heating output, exclusively the at least one cold conductor element is supplied electrically [Maguin step (c) in which the “preheating element” (corresponding to heating element) is deactivated, Par. 0020]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of Muramatsu by configuring the control device to exclusively heat the cold conductor element in order to achieve precise regulation of the temperature of the device [Maguin Par. 0022].
Regarding claim 16, Muramatsu fails to disclose a determining device configured to determine temperature. However, Maguin teaches the determining device  is configured such that it determines, as the at least one value, the temperature of the at least one of the at least one cold conductor element and the at least one heating element a determining device [temperature sensor, i.e. that which determines a “reference temperature” of the cold conductor, Par. 0030]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of Muramatsu by adding a determining device as taught by Maguin, and wherein the determining device determines a reference temperature, in order to determine whether the temperature is above or below the starting temperature of the PTC heater.
Regarding claim 18, Muramatsu fails to disclose a determining device is configured such that it determines, as the at least one value, a heating output of the heating module.  However, Maguin teaches determining device is configured such that it determines, as the at least one value, a heating output of the heating module [note that “heating output” is not precisely defined. Thus, the temperature of the PTC heater, when it is the only heater operating, is reasonably construed as a measure of heating output. In step c and as described in Par. 0027, Maguin teaches measuring temperature and also teaches at one point only the PTC heater operating, and thus teaches heating output being measured]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of Muramatsu by adding a determining device as taught by Maguin, and wherein the determining device determines a heating output, in order to determine whether the temperature is above or below the starting temperature of the PTC heater.
Regarding claim 19, Muramatsu discloses the heating device further comprising a flow path [the path followed by the air being heated; see “flow path,” Par. 0041] of a fluid that leads through the heating device [see e.g. Fig. 2] and the heating module is connected with the flow path [Par. 0007] in a heat-transferring manner. 
Regarding claim 20, Muramatsu fails to disclose the specific resistances of the heating element and cold conductor. However, Muramatsu discloses that the electrical resistance of the at least one heating element and a nominal resistance [note that “nominal” has not been defined here, but the resistance at various temperatures of the cold conductor is a result-effective variable(s) of which one may be designated a “nominal resistance”] of the at least one cold conductor element are result-effective variables [Par. 0021]. One of ordinary skill would be motivated to optimize both these resistances (and thus their ratio) in order to achieve the desired result in Muramatsu. The claimed ranges are not alleged to be critical in the instant application (they are “preferable” embodiments and the ratios themselves furthermore cover a wide range of ratios). Selecting these ratios would not appear to adversely affect the prior art. Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of Muramatsu by selecting the resistance ratios such that electrical resistance of the at least one heating element and a nominal resistance of the at least one cold conductor element are in a ratio of between 95:5 to 5:95 because it amounts to routine optimization of a result-effective variable.  
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muramatsu in view of Maguin as applied to claim 11 and further in view of Baer et al. (US 2005/0028587 A1, hereinafter “Baer”).
Regarding claim 17, Muramatsu and Maguin fail to disclose determining an electrical resistance of the cold conductor element. However, Baer teaches a determining device is configured such that it determines, as the at least one value, an electrical resistance the at least one cold conductor element [“the heater element resistance is a function of temperature so this property can be used to measure temperature,” Par. 0057, implying measuring resistance]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of the modified Muramatsu by configuring the determining device [previously taught by Maguin above] to determine electrical resistance of the cold conductor as taught by Baer because it amounts to a simple substitution of one method of temperature determination [within its operating range, the resistance is a monotonic function of temperature thus determining resistance also determines temperature] known in the art for another [directly measuring temperature as in Maguin] with predictable results [measuring resistance allows temperature to be determined, allowing operation to be directed as in Maguin].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN MCGRATH whose telephone number is (571)270-0674. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E MCGRATH/Primary Examiner, Art Unit 3761